Citation Nr: 0719050	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to August 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

Review of the record reflects that the veteran's only 
service-connected disability is chronic headaches.  In a 
recent RO determination, he was assigned the maximum 
schedular evaluation available under the rating schedule for 
that disability.  See the April 2004 rating decision.  

The assignment of a 50 percent rating for chronic headaches 
was primarily based on clinical findings as noted on VA 
medical records dated in 2003 and 2004.  For example, a VA 
physician noted that the veteran reported mild to moderate 
headaches on a daily basis with 4 to 5 severe headaches every 
month.  The veteran said that these daily headaches were of 
such severity that he was unable to do much.  He said that he 
was not able to work when he had headaches.  Since these 
headaches occurred on a daily basis, she considered him 
totally disabled.  

Another VA physician reported in April 2004 that the veteran 
had undergone several trials of medication for his headaches 
without complete success.  He sometimes had severe headaches 
which required him to lie down and sleep for the majority of 
the day.  This occurred at a rate of 2 to 3 times per week 
with chronic, mild headaches occurring almost daily.  As a 
result of the frequency, intensity, and duration of the 
headaches, this physician opined that it would be impossible 
for the veteran to maintain "full time" gainful employment.  

It is unclear whether he received subsequent treatment for 
this pathology since that time or whether he is keeping any 
type of a log of when he has the headaches and the severity 
of them.  It is likewise unclear whether the opinions reached 
are based on his history of other actual knowledge.

Subsequently dated records reflect treatment for various 
conditions, to include heart related concerns, diabetes, and 
schizophrenia.  In January 2005, the veteran's complaints 
included daily headaches.  His medications were adjusted.  

The record reflects that the veteran has been in receipt of 
Social Security Administration benefits since 2001 for 
schizophrenia.  

Clearly, the evidence reflects that the veteran has numerous 
physical ailments that affect his employability.  However, it 
is unclear as to whether his headaches alone are of such 
severity to render him gainfully unemployable.  As the 
medical evidence shows that the veteran's service-connected 
disability occurs to some degree on a daily basis and is 
sometimes incapacitating, this issue must be remanded in 
order to obtain a medical opinion on the veteran's 
unemployability.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award. In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal, nor has the RO requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must do so.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, supra, and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  Appellant should also be 
notified of the type of information, 
including hospitalizations, etc., 
required to support an extraschedular 
rating.

2.  RO/AMC should seek information 
concerning whether appellant has had any 
treatment for his headaches since early 
2005.  If so an attempt to obtain those 
records should be undertaken.  Appellant 
should also be asked whether he has kept 
any calendar or diary of the time and 
type of headaches, and if so, should be 
encouraged to supply a copy of the 
document to the VA.  Attempts made to 
obtain the documents should be associated 
with the claims folder.

3.  Then, the veteran should be scheduled 
for an appropriate VA examination to 
determine the severity of his service-
connected chronic headaches.  The claims 
file must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  

The examiner is requested to give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disability.  
An opinion should also be rendered as to 
the overall effect of the service-
connected disability on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  

4.  After completion of the examination, 
the RO/AMC should readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  Consideration on both a 
schedular and extraschedular basis should 
be considered.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


